Case: 20-50003         Document: 00516102966            Page: 1    Date Filed: 11/22/2021




              United States Court of Appeals                                    United States Court of Appeals
                                                                                         Fifth Circuit


                   for the Fifth Circuit                                               FILED
                                                                               November 22, 2021
                                                                                  Lyle W. Cayce
                                        No. 20-50003                                   Clerk



   Leigh Ann H., as parent, guardian, and next friend of K.S., and K.S.
   individually, an individual with a disability,

                                                                  Plaintiff—Appellant,

                                               versus

   Riesel Independent School District,

                                                                  Defendant—Appellee.


                      Appeal from the United States District Court
                           for the Western District of Texas
                                USDC No. 6:17-CV-210


   Before Elrod, Duncan, and Wilson, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
          This case arises out of the Individuals with Disabilities in Education
   Act (IDEA) and its associated regulations. The idea behind IDEA is that
   every student, regardless of disability, is entitled to a free and appropriate
   public education. 1 Leigh Ann H. and her now-adult son K.S., a former high
   school student with a specific learning disability, brought this case



          1
              See 20 U.S.C. § 1400(d)(1)(A).
Case: 20-50003         Document: 00516102966              Page: 2       Date Filed: 11/22/2021




                                          No. 20-50003


   contending that the Riesel Independent School District (RISD) neither
   provided K.S. with a free appropriate public education nor complied with
   procedural safeguards meant to ensure such. They appeal the district court’s
   affirmance of two administrative decisions concluding that RISD did not
   violate IDEA’s substantive and procedural requirements. 2 Having carefully
   reviewed the voluminous record and the magistrate judge’s thorough report
   that the district court adopted, we affirm.
                                                I.
           K.S. navigated elementary and high school in RISD with mixed
   academic success and a checkered disciplinary record. Apart from third
   grade, which he completed at Marlin Elementary School, K.S. attended
   school within RISD for his entire education. This case emerged from K.S.’s
   identification and accommodation as a student with disabilities during his
   RISD high school career, but some details from his elementary school days
   are necessary to understand the claims presented here on appeal.



           2
              Although the parties’ briefs, the record on appeal, our caselaw, and even IDEA
   itself contain an alphabet soup of administrative acronyms, we will spell things out for the
   sake of clarity. E.g., 20 U.S.C. § 1414(d)(1)(A)(i) (referring to an “individualized
   education program” as an “IEP”); Appellants’ Br. (using no fewer than twenty-two unique
   initialisms); Appellee’s Br. (similar). Given their frequency and intelligibility, we
   nonetheless will continue to abbreviate IDEA and RISD.
            For those who prefer acronymic efficiency, however, our holding is roughly as
   follows: RISD did not violate IDEA with respect to K.S. because, as the SEHOs correctly
   found at the DPHs: (1) the ARDC’s IEPs for K.S., which included PLAAFP statements,
   TEKS goals for K.S.’s grade level, various accommodations, and a transition plan, were
   appropriately individualized in light of K.S.’s SLD; and (2) no actionable violation resulted
   from wrongly excluding K.S. from the Sept. MDR, which reviewed K.S.’s prior FIEs, FBA
   consultations, his IIE, Ms. H.’s reports of K.S.’s ADHD (an OHI), TBI, and mood
   disorders, and concluded that K.S’s SLD did not cause him to commit the assault for which
   he was assigned to DAEP. And, in sum, the D. Ct. did not err in holding that K.S. received
   a FAPE in the LRE in compliance with IDEA.




                                                2
Case: 20-50003       Document: 00516102966          Page: 3    Date Filed: 11/22/2021




                                     No. 20-50003


            While attending third grade at Marlin, K.S. began to get into trouble.
   His mother, Leigh Ann H., sought out a private psychologist, Dr. Finlay, to
   evaluate K.S. Dr. Finlay reported that K.S. was in the “middle part of the
   average range of intellectual functioning,” but that there were “possible
   learning disabilities in reading and written expression.” Dr. Finlay further
   concluded that K.S.’s “score patterns were not consistent with a child with
   [attention deficit hyperactivity disorder] and, therefore, the test results
   suggest[ed] that his problems in school [we]re more mood related and
   probably associated with learning disabilities.” He recommended that K.S.
   should be “considered for special education services for learning disability
   and possibly emotional disturbance.” Dr. Finlay’s report, however, was not
   provided to RISD until March of 2016, by which point K.S. was in eleventh
   grade.
            When K.S. returned to RISD in the fourth grade, he did not stand out
   academically.     His grades and standardized test scores were generally
   middling, and he did not fail consistently in any one subject, let alone across
   the board. Indeed, K.S. passed all of his middle-school classes with average
   to above-average grades. He passed his State of Texas Assessment of
   Academic Readiness exams in reading, math, writing, and science as a fourth
   and fifth grader. And although he narrowly failed the state standardized
   exams for sixth-grade reading, seventh-grade writing, and eighth-grade social
   studies, K.S. subsequently passed both his seventh- and eighth-grade reading
   tests—with his score on the latter nearly earning him “Advanced”
   achievement status.
            Come high school, K.S.’s mixed academic track record continued. In
   ninth grade, K.S. failed Biology I and Algebra I but passed the standardized
   state exams in both subjects. Inversely, he initially failed his English I and II
   standardized exams by a few points (he later passed) while passing his
   corresponding ninth- and tenth-grade high school courses. Besides tenth-



                                           3
Case: 20-50003      Document: 00516102966           Page: 4    Date Filed: 11/22/2021




                                     No. 20-50003


   grade World Geography and a semester of Geometry, K.S. otherwise passed
   his high school classes and other state standardized assessments.
          K.S.’s behavior in high school was substandard. His freshman year,
   K.S. received a suspension for refusing to do his work, swearing repeatedly
   at a teacher, and punching a wall. This resulted in a thirty-day stay at RISD’s
   disciplinary alternative education placement center. In the tenth grade, he
   received twenty-six disciplinary referrals: ten for tardiness, six for failure to
   follow directions, four for rudeness or profanity, three for failure to turn in
   work, one for disrupting class, one for being in detention hall too many times,
   and one for chewing tobacco on school property. The next year, however,
   his disciplinary referrals dropped to just two (at least, as of March of his 2017
   spring semester).
          In March of 2016, at Ms. H.’s request, RISD referred K.S. for a full
   individual and initial evaluation. Ms. H. noted on her referral form that she
   was making the request due to K.S.’s “struggles with math” and “behavioral
   outburst[s] when angry.” RISD finished its evaluation about eight weeks
   later. The forty-page report summarizing RISD’s findings concluded that
   K.S. met the special education criteria for specific learning disabilities in
   math calculation and math problem solving, as well as in reading fluency—
   an area of difficulty that Ms. H. had not mentioned. RISD’s diagnostician
   did not consider it necessary to evaluate K.S. for an emotional disturbance.
          Following K.S.’s initial evaluation, RISD held an Admission, Review,
   and Dismissal Committee meeting to develop an individualized education
   program for K.S. The resultant program provided goals to achieve grade-
   level performance in both math and English and a number of
   accommodations for K.S. in both courses, including changing the pace of
   instruction and having teachers clarify complex concepts to suit his needs.
   RISD assigned a case worker to consult with his teachers for at least fifteen




                                          4
Case: 20-50003      Document: 00516102966          Page: 5   Date Filed: 11/22/2021




                                    No. 20-50003


   minutes each grading period, although actual consultations proved
   considerably more extensive. The education program also contained a
   transition plan that highlighted K.S.’s goals of attending college, pursuing a
   degree in criminal justice, and ultimately, becoming a game warden.
          Ms. H. was dissatisfied with RISD’s assessment and concerned that
   her son was not receiving the accommodations required by his individualized
   education program. She filed a request in December for a due process
   hearing, and the school promptly responded by seeking a reevaluation of K.S.
   In January of 2017, before the next evaluation, K.S. received an in-school
   suspension for losing his temper, swearing, and slamming the door when a
   teacher tried to take his cell phone away. Over the next couple of months,
   RISD evaluated K.S. for a second time but did not conduct a behavioral
   assessment because his behavior was considered “well within the average
   range.” This evaluation resulted in a new individualized education program
   which replicated the 2016 program but added an adjusted goal for K.S. to
   achieve grade-level performance in mathematics.
          A month later, in preparation for the due process hearing, Ms. H.
   hired Dr. Lesli Doan to conduct a psychoeducational evaluation of K.S. Dr.
   Doan concluded that, in addition to his current specific learning disabilities,
   K.S. should be found eligible for special education in reading fluency and
   comprehension, written expression, and potentially oral expression and
   listening comprehension. Her report further suggested that K.S. met the
   eligibility requirements for an “Other Health Impairment” due to K.S.’s
   attention deficit hyperactivity disorder and behavioral issues at school.
          Ms. H. also procured the opinion of a certain Dr. Bruce Bloom in
   preparation for the impending hearing. Dr. Bloom based his report on an
   interview with Ms. H. and K.S.’s academic records but did not meet with
   K.S. prior to issuing the report. His report criticized K.S.’s individualized




                                         5
Case: 20-50003      Document: 00516102966          Page: 6   Date Filed: 11/22/2021




                                    No. 20-50003


   education program for its allegedly inadequate accommodations, unrealistic
   goals, and insufficiently supported, unrealistic long-term transition plan.
          In May of 2017, the school called another committee meeting to
   reassess K.S.’s program but ultimately recommended no changes at that
   time. When Ms. H. voiced her disagreement, the committee reconvened in
   June and agreed to add fifteen minutes of specialized instruction in reading
   fluency, two days per week.
          Just weeks after K.S.’s eighteenth birthday, an incident occurred on
   school grounds for which he was charged with assault, a Class A
   misdemeanor. K.S. was banned from school grounds, and RISD sought to
   place him in the disciplinary education center for forty days once the school
   year began. Eight days after the assault, Principal Brandon Cope contacted
   K.S. and his mother to schedule a manifestation determination review. K.S.
   did not attend the resultant August meeting because of the “no trespass”
   order that remained in effect. The meeting’s purpose was to determine
   whether K.S.’s behavior resulted from his learning disabilities. All attendees
   besides Ms. H. concluded that the assault was not connected to his specific
   learning disabilities in math and English and recommended that K.S. be sent
   to the disciplinary education center.
          Barely a week later, on September 1, a second manifestation
   determination review took place. This time, K.S. attended. The attendees
   revisited the previous meeting’s discussion and its conclusion that the assault
   was “not a manifestation of [K.S.]’s learning disability and not a failure of
   the district to implement [his individualized education program] since school
   was not in session.” All committee members “were given the opportunity
   to express concerns and offer input.” Ms. H. and K.S. disagreed.
          At the same September meeting, Ms. H. and K.S. indicated that they
   wanted K.S. to graduate early. They requested a major scheduling change:




                                           6
Case: 20-50003      Document: 00516102966           Page: 7    Date Filed: 11/22/2021




                                     No. 20-50003


   K.S. would complete two whole senior-level courses—English IV and
   Government/Economics—from the disciplinary education center in order to
   fulfill his graduation requirements. In so doing, K.S. would receive the Texas
   foundational diploma without an endorsement, which would allow him to
   graduate early but would also render him unable to enroll directly in a public
   Texas university. RISD approved this request, and K.S. began his final year
   at the disciplinary center. There, he reportedly accomplished a herculean
   feat: He completed all of his required coursework—two full courses’
   worth—in a mere five days.
          In their initial December 2016 request for a due process hearing, Ms.
   H. and K.S. complained that RISD had failed (1) to properly identify and
   evaluate K.S., (2) to provide K.S. a free and appropriate public education, (3)
   to provide prior written notice, and (4) to educate K.S. in the least restrictive
   environment. That hearing was held in May of 2017 before a special
   education hearing officer who found in favor of RISD on all counts. In
   August, Ms. H. and K.S. appealed the administrative decision in the United
   States District Court for the Western District of Texas.
          The following month, after RISD had conducted K.S.’s September
   manifestation determination review, Ms. H. and her son filed a request for a
   second due process hearing to challenge the substantive and procedural
   adequacy of the manifestation determination review under IDEA. When the
   second special education hearing officer again ruled in favor of RISD, Ms. H.
   and K.S. returned to the district court. The district court consolidated the
   two appeals, and appellants moved to include additional evidence, which the
   district court denied. The magistrate judge issued a report recommending
   judgment on the administrative record in favor of RISD, and the district court
   adopted this recommendation in full. Appellants timely appealed to this
   court. They seek compensatory education for K.S. on account of RISD’s




                                          7
Case: 20-50003         Document: 00516102966               Page: 8      Date Filed: 11/22/2021




                                          No. 20-50003


   alleged IDEA violations, as well as reimbursement for Dr. Doan’s private
   evaluation.
                                                II.
           IDEA litigation invariably involves an inextricable tangle of law and
   fact. Our review, accordingly, is de novo. Krawietz ex rel. Parker v. Galveston
   Indep. Sch. Dist., 900 F.3d 673, 676 (5th Cir. 2018). Unless we perceive clear
   error in the district court’s underlying factual findings, we will not reverse.
   R.P. ex rel. R.P. v. Alamo Heights Indep. Sch. Dist., 703 F.3d 801, 808 (5th Cir.
   2012); see also Klein Indep. Sch. Dist. v. Hovem, 690 F.3d 390, 395 (5th Cir.
   2012). We encounter clear error only when “we are ‘left with a definite and
   firm conviction that a mistake has been committed.’” R.P., 703 F.3d at 808
   (quoting Hou. Indep. Sch. Dist. v. V.P. ex rel. Juan P., 582 F.3d 576, 583 (5th
   Cir. 2009)).
                                                III.
           Leigh Ann H. and K.S. raise a raft of complaints concerning the
   magistrate judge’s report and recommendation as adopted by the district
   court. All are unavailing. 3 Their chief complaints center on the district
   court’s holdings that:


           3
             Three objections can be dispatched forthwith. First, appellants allege that the
   district court erroneously denied their motion to introduce post-hearing evidence.
   Assuming arguendo that appellants preserved this issue and that their contention has merit,
   appellants nevertheless fail to explain how any substantial right was affected by the
   exclusion of this evidence. See E.R. ex rel. E.R. v. Spring Branch Indep. Sch. Dist., 909 F.3d
   754, 763–64 (5th Cir. 2018).
           Second, appellants complain that the district court (in adopting the magistrate
   judge’s report) erroneously declined to consider the administrative record from one of their
   appeals as to the other, even though the appeals were consolidated. But the district court
   did not abuse its discretion in refusing to treat the consolidated appeals as if they were
   consolidated for all purposes. Green v. Polunsky, 229 F.3d 486, 488 (5th Cir. 2000) (“We
   review a district court’s decision regarding the consolidation of cases for abuse of




                                                 8
Case: 20-50003          Document: 00516102966                Page: 9       Date Filed: 11/22/2021




                                            No. 20-50003


                (1) RISD did not violate its obligation to identify and evaluate K.S.
                    as a student with a suspected disability;
                (2) The individualized education programs and transition plan
                    created for K.S. complied with IDEA’s substantive
                    requirements; and
                (3) RISD’s procedural foot-faults in failing to include K.S. for the
                    first manifestation determination review and failing to consider
                    certain relevant information were not actionable.
   We discern no reversible error. As the magistrate judge (and district court)
   properly found, appellants did not meet their burden of proof in
   administrative proceedings below to establish that RISD committed
   actionable IDEA violations. See Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49,
   62 (2005) (“The burden of proof in an administrative hearing challenging a[]
   [school district’s IDEA compliance] is properly placed upon the party
   seeking relief.”); see also Cypress-Fairbanks Indep. Sch. Dist. v. Michael F. ex
   rel. Barry F., 118 F.3d 245, 253 (5th Cir. 1997) (“[A] party attacking the
   appropriateness of an [individualized education program] . . . bears the
   burden of showing why [it was] . . . inappropriate under the IDEA.”).




   discretion.”). Indeed, it can hardly be an abuse of discretion to follow the traditional
   default rule that “consolidation [does] not . . . completely merg[e] the constituent cases
   into one, but instead . . . enabl[es] more efficient case management while preserving the
   distinct identities of the cases.” Hall v. Hall, 138 S. Ct. 1118, 1125 (2018); see also, e.g., The
   Martha, 53 U.S. 347, 353 (1851) (“[A]lthough the proceeding assumes the form of a joint
   suit, it is in reality a mere joinder of distinct causes of action . . . .”).
           Finally, appellants argue alternatively that if their appeals remained distinct
   (despite consolidation for judicial efficiency), the district court should have issued two
   separate orders. Even if there were merit to this contention, appellants fail to show any
   resultant harm warranting reversal. See Cabral v. Brennan, 853 F.3d 763, 766 (5th Cir.
   2017).




                                                   9
Case: 20-50003        Document: 00516102966             Page: 10       Date Filed: 11/22/2021




                                         No. 20-50003


                                               A.
             IDEA obligates public school districts to “identify, locate, and
   evaluate students with suspected disabilities ‘within a reasonable time after
   the school district is on notice of facts or behavior likely to indicate a
   disability.’” 4 Krawietz, 900 F.3d at 676 (quoting Dall. Indep. Sch. Dist. v.
   Woody, 865 F.3d 303, 320 (5th Cir. 2017)); 20 U.S.C. § 1412(a)(3)(A). Once
   a school district suspects that a student suffers a disability, it must evaluate
   him for “all areas related to the suspected disability.”                   34 C.F.R. §
   300.304(c)(4). The record in this case does not disclose any clear indication
   that the district court erred in concluding that RISD did, in fact, fulfill these
   duties.
             Appellants urge us to overrule the district court’s factual finding that
   RISD had no reason to suspect K.S.’s disability before Ms. H. requested that
   her son be evaluated in March of 2016. 5 We see no reason to do so. So far as
   the record shows, Ms. H. neither “expressed concern in writing to
   supervisory or administrative personnel” or “a teacher of [K.S.]” nor
   formally “requested an evaluation of [K.S.]” before March 22, 2016. 20
   U.S.C. § 1415(k)(5)(B)(i)–(ii). And, as the magistrate judge reasonably
   determined, none of K.S.’s teachers or other RISD personnel “expressed
   specific concerns about a pattern of behavior demonstrated by [K.S.], directly
   to the director of special education . . . or to other supervisory personnel”
   before Ms. H. requested K.S.’s initial assessment. Id. § 1415(k)(5)(B)(iii). 6


             4
              In disability-law vernacular, this legal obligation has been dubbed (somewhat
   inartfully) the “child find” duty. See 20 U.S.C. § 1412(a)(3).
             5
             Cf. Spring Branch Indep. Sch. Dist. v. O.W. ex rel. Hannah W., 961 F.3d 781, 794
   (5th Cir. 2020), cert. denied, 141 S. Ct. 1389 (2021) (“[D]etermining whether a child find
   violation occurred is a fact-intensive inquiry . . . .”).
             6
             Appellants correctly observe that these § 1415(k)(5)(B) factors are listed within
   the statutory context of procedural safeguards applicable to disciplinary action involving




                                               10
Case: 20-50003        Document: 00516102966                Page: 11        Date Filed: 11/22/2021




                                           No. 20-50003


   Indeed, just eight weeks after Ms. H.’s request, RISD duly completed a full
   individual evaluation of K.S. and produced a forty-page report detailing the
   results.
           Appellants have not argued—let alone proven—that the eight weeks
   between Ms. H.’s request and RISD’s completion of K.S.’s timely evaluation
   constituted unreasonable delay. 7 Instead, they argue that RISD was on notice
   that K.S. might have been suffering from a disability “long before” Ms. H.’s
   request. They do not contest the facts recited in the magistrate judge’s
   report. Nevertheless, appellants assert that the weight of the evidence shows
   that “K.S. displayed a combination of academic failures and behavioral
   outbursts over the course of many years,” which ought to have prompted
   RISD to investigate earlier than it did. We are not convinced.
           It was only in 2016, during K.S.’s initial assessment, that RISD
   received Dr. Finlay’s 2009 private evaluation of K.S. as a third grader at


   students with disabilities of which school districts are “deemed to have knowledge.” The
   legal trigger for the “child find” obligation under § 1412(a)(3) is indeed reasonable
   suspicion. See Krawietz, 900 F.3d at 676. Nevertheless, the § 1415(k)(5)(B) criteria
   provide sensible starting points for this analysis: If a parent or teacher raises concerns about
   a student’s behavior that might suggest a disability such that a school district would be
   “deemed to have knowledge that the child is a child with a disability” for purposes of
   disciplinary proceedings under § 1415(k), a fortiori the school district would also have
   reasonable suspicion that would trigger its child find duty under § 1412(a)(3).
            The magistrate judge’s report reflects this same line of reasoning. The report first
   addresses the § 1415(k) factors to determine whether RISD was on notice of K.S.’s
   disability. Then, the report evaluated appellants’ arguments that RISD “had reason to
   suspect that K.S. had a disability.” The district court committed no error in adopting this
   analysis as its own.
           7
            Nor could they. Under Texas law, the district is to complete a full and individual
   evaluation “not later than the 45th school day following the date on which the school district
   receives written consent for the evaluation . . . .” 19 Tex. Admin. Code § 89.1011(c)(1)
   (emphasis added); see also 34 C.F.R. § 300.301(c)(1) (authorizing states to establish a
   timeframe for initial evaluation). RISD did so.




                                                 11
Case: 20-50003        Document: 00516102966              Page: 12       Date Filed: 11/22/2021




                                          No. 20-50003


   another school district. Appellants do not suggest otherwise. They submit,
   though, that the Finlay report evidences “school-related events” that
   “happened at RISD” of which RISD should have been aware.
           The Finlay report is equivocal at best. For one thing, the report
   confuses where K.S. was attending school at the time: In the same paragraph,
   it states both that K.S. “is in danger of getting kicked out of school at Reisal
   [sic] where he attends third grade” and that he “does not make friends well
   in Marlin School where he is attending [sic].” Dr. Finlay also notes that K.S.
   “has had more problems this year [i.e. third grade at Marlin] than previous
   years in school” and that he “[r]eportedly . . . had a sudden change in his
   behavior at school when he started school in Marlin.” Both statements
   plainly belie appellants’ characterization of the report as bearing on “events
   [that] happened at RISD.”
           Setting aside the Finlay report, appellants allege that K.S.’s “behavior
   and academics were a concern prior to the initial [evaluation].” Even if we
   were to entertain appellants’ attempt on reply to breathe life into their initial
   brief’s conclusory assertion as to concerns about K.S.’s academic track
   record, 8 we still spot no error here.
           K.S. was an average student. He did not founder perennially in any
   given discipline—let alone across the board. After K.S.’s evaluation, RISD
   concluded that he had specific learning disabilities in reading fluency, math
   comprehension, and math problem solving. His educational record prior to
   RISD’s 2016 evaluation displays no consistent pattern of failure that would
   have put RISD on notice as to K.S.’s disability in reading or mathematics—
   or, for that matter, a potential learning disability in any other subject.


           8
           Herrmann Holdings Ltd. v. Lucent Techs., Inc., 302 F.3d 552, 562 n.2 (5th Cir.
   2002) (“We do not generally consider points presented for the first time in a reply brief.”).




                                                12
Case: 20-50003        Document: 00516102966               Page: 13        Date Filed: 11/22/2021




                                           No. 20-50003


           For instance, although K.S. had failed a semester of his ninth-grade
   algebra course, he succeeded in passing the Texas state standardized algebra
   exam. With the exception of biology, a subject in which he was not found to
   have a specific learning disability and in which he also passed the
   standardized test, he had been passing all of his other classes. Indeed, K.S.’s
   classwork earned him a passing grade in his ninth-grade RISD English
   courses, even though he had to retake the state exam several times before
   passing. His coursework and standardized testing in elementary school was
   similarly mixed. And mixed academic success does not—in itself—trigger a
   school district’s obligation to evaluate. 9
           Nor does disciplinary history. Behavioral issues do not ipso facto
   signify a disability. For this reason, other courts have held—and we agree—
   that delinquency does not necessarily give rise to a reasonable suspicion of
   emotional disturbance that would require evaluation under IDEA and its
   regulatory framework. 10


           9
             Cf. Krawietz, 900 F.3d at 675–77 (upholding an administrative determination that
   “[a student’s] academic decline, hospitalization, and incidents of theft . . . —taken
   together—were sufficient to cause [a school district] to suspect that her several disabilities
   created a need for special education services” (emphases added) (quoting the special
   education hearing officer)). Notably, in Krawietz, the student had been “failing most of her
   classes,” she “performed poorly on the PSAT,” and she had “completed fewer than half
   of her expected credits” for a semester before the school district eventually evaluated her.
   Id. at 675 (emphasis added). Here, by contrast, K.S.’s academic performance did not
   indicate consistent, specific deficiencies in any particular discipline—let alone most of
   them—that would have suggested to the reasonable observer a possible disability.
           10
             See, e.g., D.K. v. Abington Sch. Dist., 696 F.3d 233, 250–51 (3d Cir. 2012) (refusing
   to hold that “misbehavior denoted a disability or disorder because hyperactivity, difficulty
   following instructions, and tantrums are not atypical”); Springer v. Fairfax Cnty. Sch. Bd.,
   134 F.3d 659, 664 (4th Cir. 1998) (“Courts and special education authorities have routinely
   declined . . . to equate conduct disorders or social maladjustment with serious emotional
   disturbance.” (citing authorities)); Tracy v. Beaufort Cnty. Bd. of Educ., 335 F. Supp. 2d 675,
   689 (D.S.C. 2004) (“[T]he mere fact that [a student] engaged in delinquent behavior did
   not put the School District on notice that he possibly was suffering from a serious emotional




                                                 13
Case: 20-50003        Document: 00516102966              Page: 14       Date Filed: 11/22/2021




                                         No. 20-50003


           Appellants point to K.S.’s disciplinary record as evidence that RISD
   was aware that K.S. might have suffered from a “serious emotional
   disturbance,” which IDEA regulations classify as a disability, and for which
   RISD would have had to evaluate K.S.                   34 C.F.R. § 300.8(a)(1); id.
   § 300.304(c). K.S. did have twenty-six disciplinary referrals during his tenth-
   grade year. But appellants never explain how any of these referrals—most of
   which were merely for tardiness or failure to follow directions—relate to the
   regulatory definition of an emotional disturbance. See id. § 300.8(c)(4)
   (defining “[e]motional disturbance” by reference to a set of five
   characteristics, any one or more of which must be exhibited “over a long
   period of time and to a marked degree that adversely affects a child’s
   educational performance”). Because appellants fail to show how K.S.’s
   disciplinary record would give rise to a reasonable suspicion that K.S. had an
   emotional disturbance, we cannot say that RISD violated a duty to identify
   and evaluate K.S. as a student with a potential emotional disturbance.
           In sum, the district court did not err in finding that appellants failed
   to carry their burden of proof: They have not sufficiently shown that RISD
   unreasonably tarried in evaluating K.S. for any reasonably suspected
   disability.
                                               B.
           Under IDEA, a public school must furnish a disabled student with an
   individualized education program that is “reasonably calculated to enable
   [the student] to make progress appropriate in light of the [student]’s
   circumstances.” Endrew F. ex rel. Joseph F. v. Douglas Cnty. Sch. Dist. RE-1,


   disturbance.”); cf. O.W., 961 F.3d at 794 (holding that a student’s egregious and persistent
   “misconduct that resulted in . . . remov[al] from the classroom on a daily basis” triggered
   the “child find” duty as to suspected emotional disturbance and contrasting such behavior
   with delinquent behavior “typical of boys his age”).




                                               14
Case: 20-50003       Document: 00516102966              Page: 15      Date Filed: 11/22/2021




                                         No. 20-50003


   137 S. Ct. 988, 999 (2017); 20 U.S.C. § 1401(9). 11 For a student over sixteen
   like K.S., this program must also provide a transition plan and transition
   services to help that student emerge from high school into the real world of
   postgraduation life. 20 U.S.C. § 1414(d)(1)(A)(i)(VIII)(aa)–(bb); 34 C.F.R.
   § 300.320(b)(1). Because the record amply supports the district court’s
   findings concerning the adequacy of K.S.’s 2016 and 2017 individualized
   education programs, we will not disturb its conclusion that RISD complied
   with IDEA.
           To determine whether a given program complies with IDEA, we
   deploy a four-factor balancing test. See Michael F., 118 F.3d at 253. We
   consider whether:
                (1) The student’s program was individualized on the basis of the
                   student’s assessment and performance;
                (2) The program was administered in the least restrictive
                   environment;
                (3) The services were provided in a coordinated and collaborative
                   manner by the key stakeholders; and
                (4) Academic and non-academic benefits are demonstrated.
   Id. As we have said before, “the fourth factor is critical.” Renee J. ex rel. C.J.
   v. Hou. Indep. Sch. Dist., 913 F.3d 523, 529 (5th Cir. 2019). And, as the
   Supreme Court has emphasized, “[a]ny review of an [individualized



           11
              Among other things, an individualized education program must include “a
   statement of the [student]’s present levels of academic achievement and functional
   performance.” 20 U.S.C. § 1414(d)(1)(A)(i)(I). It must also describe “how the [student]’s
   disability affects the [student]’s involvement and progress in the general education
   curriculum.” Id. § 1414(d)(1)(A)(i)(I)(aa). And it must set out “measurable annual goals,
   including academic and functional goals,” along with a “description of how the [student]’s
   progress toward meeting” his goals will be measured. Id. § 1414(d)(1)(A)(i)(II), (III).




                                              15
Case: 20-50003        Document: 00516102966               Page: 16        Date Filed: 11/22/2021




                                           No. 20-50003


   education program] must appreciate that the question is whether [it] is
   reasonable, not whether the court regards it as ideal.” Endrew F., 137 S. Ct.
   999.
           Appellants’ sole quarrel with the district court’s analysis on appeal
   concerns the first Michael F. factor. 12 Both of K.S.’s individualized education




           12
             In their reply brief, appellants raise the new argument that “K.S. did not make
   meaningful progress” as IDEA requires. This appears to go to the fourth Michael F. factor.
   Even if we were to entertain these new points raised first in reply, we would reach the same
   conclusion. Cf. Whitehead v. Food Max of Miss., Inc., 163 F.3d 265, 270 (5th Cir. 1998)
   (noting the general rule against considering points raised first on reply and citing cases but
   nonetheless rejecting the belated argument on the merits as a matter of discretion).
            Appellants incorrectly assert that “[t]he record is devoid of academic progress in
   K.S.’s reading or mathematics abilities” or of any “behavioral progress.” To the contrary,
   the record contains plenty of evidence that K.S. was making progress toward his goals: For
   instance, his progress reports expressly state his progress vis-à-vis his program goals in
   reading and math; his transcripts and RISD personnel testimony at the administrative
   proceedings indicate steady progress through his grade-level curriculum, including his
   passage of English and math classes; his PSAT score reflected college-readiness in reading,
   writing, and math; his disciplinary referrals decreased; and his teachers reported that he
   responded well to behavioral course corrections. In fact, at the May 2017 due process
   hearing, one diagnostician stated, “[i]f the rest of our students were doing as well as [K.S.]
   was, we would be ecstatic.” Another said: “We could only hope at this point in time that
   most of our 11th graders [are] at the point that [K.S. is] at in knowing that he’s walking into
   his senior year prepared to be a senior and ready to finish his credits that he needs for
   graduation.”
             Based on the record before us, we cannot say that the district court clearly erred in
   finding that K.S.’s individualized education program yielded educational and academic
   benefits. See Hou. Indep. Sch. Dist. v. Bobby R., 200 F.3d 341, 349 (5th Cir. 2000) (finding
   no clear error in the district court’s factual determination that a learning-disabled student
   received an educational benefit from his individualized education program based on grade
   improvements and standardized testing); see also Bd. of Educ. of Hendrick Hudson Cent. Sch.
   Dist., Westchester Cnty. v. Rowley, 458 U.S. 176, 207 n.28 (1982) (“When the handicapped
   child is being educated in the regular classrooms of a public school system, the achievement
   of passing marks and advancement from grade to grade will be one important factor in
   determining educational benefit.”).




                                                 16
Case: 20-50003      Document: 00516102966            Page: 17      Date Filed: 11/22/2021




                                      No. 20-50003


   programs, they claim, were not sufficiently individualized to pass muster
   under IDEA.
          Chief among appellants’ complaints is that K.S.’s programs were
   administered primarily via general education accommodations in the
   ordinary classroom setting; therefore, they did not actually provide “special
   education and related services” for which K.S. was eligible. See 20 U.S.C.
   § 1414(d)(1)(A)(i)(IV); 34 C.F.R. § 300.306(c)(2). But this claim rests on
   too narrow an understanding of “special education.” They suggest that an
   individualized education plan must include “direct special education
   services” or “specialized instruction” outside of the “general education
   setting.”     But IDEA’s regulations define “special education” more
   capaciously. See 34 C.F.R. § 300.39(a)(1)(i) (“Special education means
   specially designed instruction . . . to meet the unique needs of a child with a
   disability, including . . . [i]nstruction conducted in the classroom[] . . . .”); see
   also id. § 300.39(b)(3) (“Specially designed instruction means adapting, as
   appropriate to the needs of [an IDEA-eligible student], the content,
   methodology, or delivery of instruction (i) [t]o address the unique needs of
   the child that result from the child’s disability; and (ii) [t]o ensure access of
   the child to the general curriculum . . . .”). And though it might well be the
   case that specialized, one-on-one education is the “ideal” for special
   education, the law requires only the “reasonable.” Endrew F., 137 S. Ct. at
   999.
          Having reviewed K.S.’s individualized education programs in the
   context of the complete record, we agree with the district court and the
   magistrate judge that RISD did not run afoul of IDEA’s substantive
   requirements. In requiring K.S.’s teachers to, inter alia, “change the pace of
   instruction,” “[c]heck for understanding,” and “[r]emind[] [K.S.] to stay on
   task,” K.S.’s programs clearly “adapt[ed] . . . the . . . methodology[] or
   delivery of instruction [t]o address [K.S.’s] unique needs” as a student with



                                            17
Case: 20-50003        Document: 00516102966              Page: 18       Date Filed: 11/22/2021




                                         No. 20-50003


   specific learning disabilities, just as IDEA’s regulations require and as
   appellants appear to concede. 13 34 C.F.R. § 300.39. In sum, K.S.’s programs
   were reasonably tailored to his needs even though they were furnished in the
   general education setting. 14
           Appellants also take issue with K.S.’s program goals and transition
   plan and services, again complaining of a lack of individualization. His goals,
   they point out, are just “recitations of Texas Essential Knowledge and Skills
   (TEKS) standards for eleventh grade.” But that does not necessarily prove
   lack of individualization; indeed, as the district court found, the goals were
   precisely chosen to correspond to K.S.’s particular academic weaknesses.
   Individualization does not mean that no two educational programs can be
   alike. It simply means that a student’s program must account for his
   individual needs. And performing at grade level may well be an appropriate
   goal for a student like K.S. See E.R. ex rel. E.R. v. Spring Branch Indep. Sch.
   Dist., 909 F.3d 754, 768 (5th Cir. 2018) (holding a set of TEKS goals, selected
   for a particular student, to be appropriate and “designed for her unique
   needs”). We perceive no clear error in the district court’s determination that
   appellants did not meet their burden to show that K.S.’s goals were
   inappropriate.




           13
              We have previously affirmed the substantive adequacy of an individualized
   education plan with similar math and reading goals and only general accommodations. See
   Z.C. v. Killeen Indep. Sch. Dist., No. W:14-CV-086, 2015 WL 11123347, at *3, *6 (W.D.
   Tex. Feb. 17, 2015), aff’d sub nom. Phoung C. v. Killeen Indep. Sch. Dist., 619 F. App’x 398
   (5th Cir. 2015).
           14
             The fact that K.S. also had a special education teacher designated to consult with
   each of his general education teachers in order to monitor his progress, check his grades,
   and ensure that his needs were addressed—a resource not available to general education
   students—also indicates that his education program was suitably individualized.




                                               18
Case: 20-50003     Document: 00516102966            Page: 19   Date Filed: 11/22/2021




                                     No. 20-50003


          Finally, K.S.’s education program included “appropriate measurable
   postsecondary goals based upon age appropriate transition assessments” in
   keeping with IDEA’s requirements for students over the age of sixteen. 20
   U.S.C. § 1414(d)(1)(A)(VIII)(aa). In developing K.S.’s transition goals, the
   committee relied on K.S.’s aspirations, the reports and recommendations of
   his teachers, and vocational survey data. RISD gave K.S. a smorgasbord of
   information about transition planning, including information from local
   colleges, a college preparation checklist, and information from the
   Department of Assistive and Rehabilitative Services. And K.S. was enrolled
   in courses of study (a law enforcement training class and a course on wildlife,
   fish, and ecosystems) geared towards his postsecondary and career ambitions
   (to study criminal justice and become a game warden).                       Id.
   § 1414(d)(1)(A)(VIII)(bb) (indicating that “transition services” include
   “courses of study”). We cannot say that K.S.’s transition plan and services
   were deficient under IDEA and its regulations. See id.; 34 C.F.R. § 300.43;
   see also Renee J., 913 F.3d at 532–33.
                                            C.
          Before a school district may discipline a disabled student for more
   than ten days, it must convene a meeting to determine whether the student’s
   conduct that would warrant disciplinary action was a manifestation of the
   student’s disability or a result of the district’s own failure to implement the
   student’s individualized education program properly.          See 20 U.S.C.
   § 1415(k)(1)(B), (E)(i)(I)–(II). This ‘manifestation determination review’
   must include the student’s parent(s) and the committee that created the
   student’s individualized education program, and it must “review all relevant
   information in the student’s file, including the [student’s] [individualized
   education program], any teacher observations, and any relevant information
   provided by the parents.” Id. § 1415(k)(1)(E)(i); 30 C.F.R. § 300.530(e)(1).
   When a Texas student turns eighteen, he inherits his parents’ rights to attend



                                            19
Case: 20-50003          Document: 00516102966             Page: 20       Date Filed: 11/22/2021




                                          No. 20-50003


   and participate.         20 U.S.C. § 1415(m)(1)(A)–(D); Tex. Educ. Code
   § 29.017(a).
           The parties here agree that RISD should have included K.S. in the
   initial manifestation determination review that occurred in August of 2017,
   and, having failed to contest the matter below, RISD does not dispute
   appellants’ claim that the manifestation determination reviews failed to
   consider all relevant information. The issue, then, is not whether procedural
   violations occurred; rather, the question is whether the violations that
   indisputably did occur are actionable. To be actionable, a violation of IDEA’s
   procedural rules must either have:
                 I.   “[I]mpeded the child’s right to a free appropriate public
                      education;
                II.   significantly impeded the parents’ [or adult student’s]
                      opportunity to participate in the decisionmaking process
                      regarding the provision of a free appropriate public education
                      to the parents’ child; or
           III.       caused a deprivation of educational benefits.”
   20 U.S.C. § 1415(f)(3)(E)(ii)(I)–(III). Appellants’ briefing centers on the
   second actionability criterion. 15




           15
              Again, appellants attempt to raise new arguments on reply, asserting that the
   procedural violations at the manifestation determination review “deprived K.S. of
   educational benefit and impeded [his receipt of a free appropriate public education].” Even
   if we were to entertain these arguments, we would not find them persuasive. RISD
   remained obligated to implement K.S.’s individualized education program at the
   disciplinary alternative education center and confirmed that it would be able to do so there.
   20 U.S.C. § 1415(k)(1)(D)(i); 30 C.F.R. § 300.530(d). Appellants have cited nothing in the
   record to suggest that K.S.’s program was deficiently carried out there. See Reply Br. at 27
   (alleging, without record citation, that “K.S. experienced a loss of reading instruction while




                                                20
Case: 20-50003       Document: 00516102966             Page: 21      Date Filed: 11/22/2021




                                        No. 20-50003


           Appellants essentially assert that: (1) excluding an adult student from
   a manifestation determination review is a per se actionable violation of IDEA
   as a significant impediment to participation in the decision-making process;
   and (2) failing to review all relevant information at a manifestation
   determination review denies a student a free appropriate public education
   because of the possibility of a different disciplinary outcome. We disagree.
   As the district court correctly found, appellants “simply have not
   demonstrated that [these] procedural violation[s] of the IDEA produced
   substantive harm.” Adam J. ex rel. Robert J. v. Keller Indep. Sch. Dist., 328
   F.3d 804, 813 (5th Cir. 2003).
           First, K.S.’s ability to participate in the decision-making process was
   not “significantly impeded.” 20 U.S.C. § 1415(f)(3)(E)(ii)(II). Although he
   missed the August meeting, he attended the subsequent September meeting.
   And although the magistrate judge found that there was “no attempt”
   proactively to have K.S. weigh in at the September meeting, the report did
   not identify any procedural violation on the part of RISD personnel that
   “significantly impeded” K.S.’s opportunity to participate at that meeting.
   The magistrate judge further found, and the record supports the conclusion,
   that RISD’s attendees did not predetermine the outcome of the September
   meeting in August. Hence, K.S. had the opportunity to participate in an




   at the [disciplinary center]”). And, in any event, they failed to raise such a claim
   administratively, so the district court properly declined to consider it.
           Appellants further contend that K.S.’s placement at the disciplinary center as a
   result of the manifestation determination review led them to request K.S.’s early
   graduation. But a “deprivation of educational benefits” requested by the student and his
   parent(s) cannot itself render a procedural violation actionable. Rather, as the statute
   instructs, the procedural violation must itself have “caused a deprivation of educational
   benefits.” 20 U.S.C. § 1415(f)(3)(E)(ii)(III) (emphasis added). Appellants’ own choice to
   request early graduation was an intervening cause that broke the chain of causation.




                                              21
Case: 20-50003        Document: 00516102966              Page: 22       Date Filed: 11/22/2021




                                         No. 20-50003


   actual decision-making process, even though he did not take advantage of it. 16
   For this reason, the procedural violation in August did not ultimately result
   in substantive, actionable harm. See E.R., 909 F.3d at 769–71 (holding that
   alleged procedural violations were not actionable because parents were
   present at a meeting and had the opportunity to participate, even though the
   record was unclear whether the challenged decision was even “explicitly
   discussed” at that meeting).
           Second, appellants have not shown that K.S.’s right to a free
   appropriate public education was impeded as a result of the meetings’ alleged
   failure to consider all relevant information. Even assuming arguendo that the
   September meeting would have come out differently if all relevant
   information were considered, appellants still cannot show that K.S.’s
   improper placement in the disciplinary alternative educational center
   impeded his receipt of a free appropriate public education because RISD was
   still obligated to implement his individualized education program there. See
   20 U.S.C. § 1415(k)(1)(D)(i); 30 C.F.R. § 300.530(d).                    Thus, RISD’s
   conceded procedural violation in failing to consider relevant information at
   both manifestation determination reviews is not actionable.




           16
             Appellants do not argue that, absent K.S.’s absence at the August meeting, the
   outcome of the September meeting would have been different. See Appellants’ Br. 49–51,
   54 (arguing, at most, the “possib[ility]” of a different outcome). Nor do they have to: The
   right to participate is “not the right to dictate an outcome and obviously cannot be
   measured by such.” White ex rel. White v. Ascension Par. Sch. Bd., 343 F.3d 373, 380 (5th
   Cir. 2003); but cf. S.H. ex rel. A.H. v. Plano Indep. Sch. Dist., 487 F. App’x 850, 866 (5th
   Cir. 2012) (upholding the district court’s conclusion that the “procedural defect” of a
   meeting participant’s absence had an outcome-altering “impact”). Still, K.S.’s attendance
   at the September meeting, the outcome of which was not foreordained by the procedurally
   defective August meeting, adequately afforded K.S. the opportunity to participate in the
   actual decision-making process.




                                               22
Case: 20-50003   Document: 00516102966       Page: 23   Date Filed: 11/22/2021




                              No. 20-50003


                                  IV.
         For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




                                  23